DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are currently pending and are considered here.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al., ACS applied materials & interfaces 6.17 (2014): 15078-15085.
Zhu discloses a method comprising: a) cleaning a glass surface with an oxidizing acid (Piranha solution comprising H2SO4); b) treating the surface with an organosilane (mercaptopropyl trimethoxysilane (MPTMS)); c) coating the surface with nanoparticles (gold nanorods); d) growing cells (E. coli) on the gold nanoparticle-coated substrate; and e) exposing the cells to radiation and conducting a biological analysis of the cells (including measuring the photothermal effect of the irradiated gold nanorods on cell viability) (entire document, including under 2. Experimental Section; 3.2. Mechanism of Pretreatment in Surface Derivatization on Glass Substrates; 3.3. Formation of AuNR Arrays with Different Densities of AuNRs Solutions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kalies et al., Journal of biomedical optics 19.7 (2014): 070505 in view one or both of Shakila et al., Journal of Solid State Electrochemistry 11.2 (2007): 296-302 and/or Hajdukova et al., Colloids and Surfaces A: Physicochemical and Engineering Aspects 301.1-3 (2007): 264-270.
Kalies teaches a method of making a gold nanoparticle-coated cell culture surface for use in cellular transfection/analysis, comprising: a) treating the surface with an organosilane ((3-aminopropyl)- trimethoxysilane (APTMS)); b) coating the surface with gold nanoparticles; c) growing cells on the gold nanoparticle-coated substrate; and d) exposing the cells to laser irradiation to induce transfection and conducting a biological analysis of the cells (including measuring the transfection efficiency of test molecules) (entire document, including 4th-12th ¶).  Kalies teaches that the gold nanoparticles induce membrane permeabilization upon irradiation that allows for cellular transfection with molecules of interest such as siRNA, and that use of immobilized gold nanoparticles allows for more convenient/higher throughput transfection relative to suspended nanoparticles (2nd-4th and last ¶).

Shakila teaches a method of preparing a gold nanoparticle-coated glass surface using a process substantially similar to that of Kalies (involving modifying the surface with APTMS and then treating the surface with gold nanoparticles), wherein the method further comprises an initial step of cleaning the surface with oxidizing acid (H2SO4)-containing solutions to remove particulate and organic materials (entire doc, including p. 297-298 under Experimental section, esp. under Substrate preparation).  Shakila teaches that substrate cleaning is critically important (p. 297 under Substrate preparation).
Hajdukova teaches a method of preparing a gold nanoparticle-coated glass surface using a process substantially similar to that of Kalies (involving modifying the surface with APTMS and then treating the surface with gold nanoparticles), wherein the method further comprises an initial step of cleaning the surface with oxidizing acid (H2SO4/HNO3)-containing solutions to remove particulate and organic materials (entire doc, including under 2. Experimental, esp. 2.1. Chemicals and glassware cleaning).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of Kalies to prepare a gold nanoparticle-modified glass surface for cell transfection wherein the method includes a preliminary step of washing the glass surface with an oxidizing acid as taught by Shakila and/or Hajdukova because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to include a step of washing the glass surface with an oxidizing acid in the method of Kalies in order to remove contaminating .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kalies in view one or both of Shakila and/or Hajdukova, as applied to claims 1-3, 5 and 6, further in view of WO2017039074 (citations herein are to provided English translation).
Claim 4 differs from the combination of Kalies in view one or both of Shakila and/or Hajdukova, as applied to claims 1-3, 5 and 6, in that: the nanoparticle is a nanocage.
The ‘074 Pub. teaches a method of laser mediated transfection similar to that of Kalies (in which cells are exposed to gold nanoparticles and irradiated to induce transfection of molecules such as siRNA), wherein the gold nanoparticles can be any type of nanoparticle capable of a photothermal effect including gold nanospheres (as in Kalies) or gold nanocages (entire doc, including Summary and Detailed Description, esp. p. 3, 8th ¶ and claim 3 (disclosing gold nanocages)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of Kalies in view of Shakila and/or Hajdukova to prepare a gold nanoparticle-modified glass surface for cell transfection wherein the nanoparticle is a gold nanocage as taught by the ‘074 Pub. because it would have been obvious to combine prior art 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657